Title: To Thomas Jefferson from Richard Henry Lee, 13 April 1781
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Chantilly April 13th 1781

Since I had the honor of writing to you by the Express that brot the acts of assembly, one ship and a brig additional to the enemies force on the day of our rencontre with them, have joined and all proceeded together up to Alexandria. We have heared of their passing by the mouth of Occaquon. Being thus reinforced, it is not improbable, that in resentment for what happened here on the 9th. instant they will attempt to do us injury as they return down the river. Upon this idea, the Officers opinions concurring with my  own, I have sent this Express to solicit ammunition and flints, that we may not be found incapable of making defence. The powder and lead that you were pleased to give me an order for in January last, being so far exhausted, that we have not two cartridges a man left, and no flints that are good for any thing. I am informed that there are two or three barrels of powder for sale in this neighborhood which have lately arrived. If your Excellency will authorize me to purchase and draw upon government for what shall be necessary, you may be assured that the trust shall be executed with discretion. And after this, we shall want lead and Cartridge paper, with which, some of our soldiers can form the cartridges. I expect that the Bearer will be provided with the means of bringing some flints and cartridge paper from Richmond, or flints with ready made cartridges, which latter will suit us well if the attack should come quickly upon us. By the number of Vessels that are now here, and by the concurring accounts of deserters and of our own people who have come from the enemy, it appears that Potomac river will be much the scene of their predatory war this summer. Robt. Carter esqr late of the council has had 25 negroes taken off a few nights ago from a quarter close by the river side, and from Ceder point Warehouse in Maryland they have lately taken a considerable quantity of Tobacco in open day, besides burning a house or two, and plundering largely. If you have any late news from the south I shall be very thankful for it, as well as for your ordering this Express to be paid what is usual—the distance 74 miles, and two ferries, himself and his horse, the same returning. In our late brush with the enemy we saw opportunities of doing excellent service with a light piece of cannon or two—even a swivel might have conveyed much injury to the enemy. We have a swivel, but we want ball, grape shot, and powder. An order for some of these on Fredericksburg will avail us much. I find that Mr. Parker has transmitted to Mr. Webb an accepted order of Congress to be applied in purchasing some Tobacco for the relief of his captive sons in Charles Town. They are very worthy Officers, and government will of course benefit valuable Citizens if this order can be so used as to execute the fathers intentions. The inclosed advertisement seems to be of a public nature. If your Excellency should be of that opinion you will order the printer to publish it in the Virginia Gazette.
I have the honor to be Sir your most obedient and very humble servant,

Richard Henry Lee

 